Citation Nr: 0710209	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-35 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 10 percent disabling for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In May 2006, the Board remanded this matter for additional 
procedural and evidentiary development. 


FINDINGS OF FACT

Continuously since the effective date of service connection, 
the veteran's PTSD has been productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to various symptoms.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
an initial disability rating of 30 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in December 2003, in March 2004, and in May 2006, as 
well as other letters, the statement of the case, and 
supplemental statements of the case, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service personnel 
records, service medical records, VA medical treatment 
records, and identified private treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, 
the veteran has been provided with two VA psychiatric 
examinations during the course of this appeal.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless. See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board notes that a review of the veteran's treatment 
records reveals multiple psychiatric diagnoses, including 
PTSD, generalized anxiety disorder and major depression.  As 
such, the Board's May 2006 remand requested that the VA 
examiner identify the veteran's other psychiatric disorders 
not related to PTSD, and state whether the symptoms from 
these conditions can be reasonably disassociated from the 
veteran's PTSD.  Given the findings of the August 2006 VA 
examination, as well as those listed in the prior 
examinations and medical treatment records herein, the Board 
finds that the symptoms from the veteran's various 
psychiatric diagnoses can not be disassociated from one 
another.  Accordingly, the Board shall consider the veteran's 
overall psychiatric condition as a whole when determining the 
proper rating for his service-connected PTSD.  To conclude 
otherwise would appear to be unfair to the veteran in this 
matter.

Historically, the veteran served in the Navy from June 1968 
to April 1970.  A review of his report of separation, Form DD 
214, revealed that he was awarded a Combat Action Ribbon, as 
well as a Vietnam Service Medical and Vietnam Campaign Medal.

In this case, the RO issued a rating decision in May 2004 
which, in pertinent part, granted service connection for PTSD 
and assigned thereto an initial disability rating of 10 
percent, effective from October 2003.  The veteran 
subsequently filed a timely appeal of this decision seeking a 
higher initial disability rating for his service-connected 
PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2006).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 10 percent 
when it is productive of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or symptoms controlled 
by continuous medication.  A 30 percent evaluation is 
assigned where there is disability productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 indicates moderate symptoms 
(e.g., flattened affect, circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
or school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  A 61-70 GAF score 
indicates the examiner's assessment of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A 71-80 GAF score indicates the 
examiner's assessment that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence supports an increased initial 
disability rating of 30 percent, and no more, for the 
veteran's service-connected PTSD.

In support of his claim, the RO has obtained the veteran's 
psychiatric treatment records, dated from 2002 to 2006.  A 
review of these records revealed a variety of psychiatric 
diagnoses, including PTSD, generalized anxiety disorder, and 
major depression.  The treatment records also reflect GAF 
scores ranging from 51 to 75, with a majority of the GAF 
scores being 61.

In April 2004, a VA examination for PTSD was conducted.  The 
report noted the veteran's complaints of nightmares about 
Vietnam, occurring a few times a week.  He reported that 
these nightmares had improved since he was started on 
medications a few months ago.  He reported intrusive 
recollections about the war which occur a few times a week.  
He reported that he is socially isolated, but does associate 
with some of his Vietnam veteran friends.  Mental status 
examination revealed the veteran to be alert and oriented in 
all three spheres.  His speech was normal, though he seemed 
somewhat withdrawn, distant and preoccupied.  His mood 
appeared depressed, and his affect was responsive, but 
sluggish and somewhat stilted.  There was no suicidal 
ideation intent or plans.  Memory and intellect appeared to 
be intact and of average capacity.  Insight and judgment 
appeared normal. The examination report concluded with 
diagnoses of PTSD and dysthymic disorder, secondary to 
multiple situational issues unrelated to PTSD.  The report 
concluded with a GAF score, based solely on his PTSD, of 75.

A private psychiatric evaluation, performed in May 2004, was 
received from J. Mills, Ph.D.  The report noted that the 
veteran had recently retired after working for the same 
employer for just over thirty years.  The veteran reported 
that he was frequently irritable and quick to be angry with 
people.  He also reported feeling consistently dysphoric, 
hopeless and helpless.  Mental status examination revealed 
the veteran to be a well-groomed man, who seemed sullen and 
irritable.  He did not show evidence of anxiety during the 
interview.  He was entirely cooperative, and spoke with an 
obvious stutter, which he claims to have developed after his 
time in Vietnam.  His style of expression was flat, though 
the emotions he expressed seemed appropriate to content.  He 
denied any perceptual disturbances, but described 
reexperiencing phenomena when he sleeps.  There were no 
obvious difficulties with his thought processes, and his 
abstract thinking was reasonably strong.  He reported a 
history of suicidal difficulties.  He displayed some problems 
concentrating and his memory appeared to be limited by 
anxiety and depression.  His insight appeared to be adequate 
except for the extent.  In discussing his social functioning, 
the report noted that he is quite irritable and so, he does 
not make friends.  He hates crowds and often looses friends 
because his is picky, demanding and grouch.  His 
concentration is weak and his persistence is inconsistent.  
The report concluded with a diagnosis of PTSD and major 
depressive disorder, single episode, moderate severity.  

A treatment report, dated in August 2005, noted that the 
veteran's sleeping had improved, and that his mood was 
stable.  He denied any suicidal or homicidal ideation.  The 
report noted that the veteran had recently attended the 
wedding of his niece, and had plans to attend his upcoming 
family reunion.  The report also noted that the veteran was 
active with his brother, and that he was making friends with 
woman, with whom he goes on daily walks and to dinner.  
Objective examination revealed him to be alert and fully 
oriented.  He was cooperative and his speech was goal 
directed.  There was no agitation or psychosis.  His grooming 
and hygiene were good.  The report noted that he had moderate 
irritability and moderate anxiety, without severe anxiety or 
panic symptoms.  The report concluded with diagnoses of PTSD, 
generalized anxiety disorder and major depression. It listed 
a GAF score of 61. Similar findings were noted on treatment 
reports dated through August 2006

In August 2006, a second VA examination for PTSD was 
conducted.  The VA examiner noted that he had conducted a 
thorough review of the veteran's claims file.  The report 
included a detailed account of the veteran's pre-service and 
military history.  The veteran reported that he was wounded 
by enemy shrapnel in the right arm in March 1969, and that he 
was awarded a Purple Heart Medal.  The VA examiner noted that 
the veteran's service medical and personnel records did not 
substantiate this account.  The VA examiner further 
questioned the validity of the veteran's other reported 
stressors.  The report noted that the veteran had recently 
ended a three-year relationship with a woman, who had been 
living with him.  He reported a fair relationship with his 
children, and that he has four grandchildren who he sees 
occasionally.  He also reported that he gets along very well 
with his brother, and frequently goes out for coffee with 
veteran's from the American Legion or friends from his 
Vietnam Veteran's Group.  The report noted that he has 
several regular and satisfying social contacts and does not 
evidence any clear impairment in social functioning.  As for 
his employment history, the report noted that the veteran 
retired in December 2003 from a position of employment which 
he had held since 1972.  He reported retiring based upon a 
pending reduction in benefits, and "the veteran appeared 
very sincere today in his report of why he retired and he 
indicated no difficulty at all on the job with irritability 
or getting along with others.  He reported that retirement 
has been a difficult transition and that he constantly feels 
bored."  Subjectively, the veteran reported that he feels 
depressed and worries frequently about his life.  He also 
reported having nightmares of Vietnam.  

Mental status examination revealed the veteran to be dressed 
casually, but neat.  He was clean shaven, and his grooming 
and hygiene were very good.  He made good eye contact, and 
was alert and oriented in all spheres.  His speech was normal 
in rhythm and tone, but he did occasionally stutter slightly.  
There were no impairments in thought process or communication 
observed.  His mood was depressed and affect was constricted.  
He indicated that he has not had problems with sleep since he 
was diagnosed with and started being treated for sleep apnea.  
He denied any current or recent suicidal or homicidal 
ideation, and there was no evidence of impaired impulse 
control.  No delusions or hallucinations were present, 
judgment was intact, and insight was poor.  The report 
concluded with diagnoses of adjustment disorder with 
depressed mood due to transition to retirement (unrelated to 
military service) and obsessive compulsive personality 
disorder (unrelated to military service).  It also noted a 
GAF score of 75.  The VA examiner further opined that the 
veteran had not reported experiencing a traumatic stressor 
that meets the criteria for a diagnosis of PTSD.  The 
examiner further noted that the prior VA examination for PTSD 
diagnosed the veteran with PTSD, but failed to provide a 
complete description of the specific traumatic events upon 
which the diagnosis was based.

A treatment report, dated in August 2006, noted the veteran's 
complaints of depressed mood, with moderate anxiety symptoms.  
Objective examination revealed the veteran to be alert and 
fully oriented.  His grooming and hygiene were good.  He was 
cooperative and his speech was normal.  His mood was 
dysphoric, with no current suicidal or homicidal ideation.  
He displayed moderate anxiety symptoms and moderate 
irritability.  His PTSD symptoms were noted to be ongoing 
with intrusive thoughts of combat and nightmares.  The report 
concluded with diagnoses of PTSD, generalized anxiety 
disorder and major depression. The report listed a GAF score 
of 61.

Initially, the Board notes that the veteran's representative 
has argued that the VA examiner, who conducted the August 
2006 VA examination for PTSD, failed to acknowledge the 
veteran's inservice combat history, as reflected by his 
having received a Combat Action Ribbon.  Thus, the veteran's 
representative argues that the results reached on that 
examination are biased.  The Board, however, disagrees with 
this assertion.  While the VA examiner declined to diagnose 
the veteran with PTSD, he did so because in his opinion the 
veteran had not reported experiencing a traumatic stressor 
that meets DSM-IV criteria.  This is a medical determination 
upon which the examiner is free to make his own conclusions.  

After careful review of the veteran's claims folder, the 
Board finds that the competent medical evidence of record, 
both for and against a finding that the veteran's PTSD 
warrants a higher initial rating of 30 percent is in a state 
of equipoise.  Accordingly, reasonable doubt is resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

While the Board has found that by resolving reasonable doubt 
in the veteran's favor, his symptoms exceed the criteria for 
the 10 percent rating and more nearly approximate the 
criteria for the 30 percent rating, they do not approach the 
severity contemplated for the 50 percent rating.  As set 
forth above, the criteria for a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, which is 
clearly not demonstrated in this case. 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

Generally, the veteran has been found to be alert and fully 
oriented.  He has been cooperative and exhibited essentially 
normal speech (other than some stuttering).  His grooming and 
hygiene have been good, and there is no showing that he has 
been subjected to frequent panic attacks.  He is not shown to 
have impaired judgment or abstract thinking, and he is not 
shown to have current suicidal or homicidal ideations.  The 
record indicates that the veteran retired in 2003, after 
working for the same employer for the past thirty years.  
Moreover, the record shows that he does have some social 
contacts, including family and friends.  While the veteran 
has shown some symptoms of moderate anxiety and irritability, 
as well as a dysphoric mood, these symptoms are adequately 
considered in the 30 percent disability evaluation being 
assigned in this decision. See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

This is an initial rating case, following the granting of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., difference percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
While there may have been day-to-day fluctuations in the 
veteran's PTSD, the evidence shows no distinct periods of 
time, since service connection became effective in October 
2003, during which PTSD has varied to such an extent that a 
rating greater or less than 30 percent would be warranted.  
Thus, staged ratings are not in order, and the 30 percent 
rating for PTSD is to be continuous since the effective date 
of service connection.




ORDER

A higher initial rating of 30 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


